 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     LAREINA N.,
 8
                                Plaintiff,                  CASE NO. C18-1605 BAT
 9
            v.                                              ORDER AFFIRMING THE
10                                                          COMMISSIONER’S DECISION AND
     COMMISSIONER OF SOCIAL SECURITY,                       DISMISSING WITH PREJUDICE
11
                                Defendant.
12

13          Plaintiff appeals the denial of her applications for Supplemental Security Income and

14   Disability Insurance Benefits. She contends the ALJ erred by (1) discounting the opinions of

15   three examining psychologists and a non-examining psychologist and (2) discounting plaintiff’s

16   symptom testimony. Dkt. 10. The Court AFFIRMS the Commissioner’s final decision and

17   DISMISSES the case with prejudice.

18                                           BACKGROUND

19          Plaintiff is currently 44 years old, attended some college, and has worked as a home

20   attendant, clerk, gambling dealer, and bakery assistant. In 2015, she applied for benefits, alleging

21   disability as of November 15, 2014. After her applications were denied initially and on

22   reconsideration, the ALJ conducted a hearing in April 2017. Tr. 33–67. In an October 2017

23



     ORDER AFFIRMING THE COMMISSIONER’S DECISION AND
     DISMISSING WITH PREJUDICE - 1
 1   decision, the ALJ utilized the sequential evaluation process 1 and found at step one that plaintiff

 2   had not engaged in substantial gainful activity since the alleged onset date of November 14,

 3   2014; at step two that plaintiff had the severe impairments of personality disorder, mood

 4   disorder, anxiety disorder, and polysubstance abuse in early remission; and at step three

 5   that none of those impairments met or equaled the requirements of a listed impairment. 2 Tr. 19–

 6   21. The ALJ determined that plaintiff has the residual functional capacity (“RFC”) to perform

 7   a full range of work at all exertional levels but with certain non-exertional limitations: she

 8   can perform simple, routine tasks and can have occasional, superficial contact with the

 9   public. Tr. 21–26. The ALJ found at step four that plaintiff could not perform any past, relevant

10   work; and at step five that jobs exist in significant numbers in the national economy that plaintiff

11   can perform. Tr. 26–27. The ALJ therefore found that plaintiff is not disabled. Tr. 27. Because

12   the Appeals Council denied plaintiff’s request for review, the ALJ’s decision is the

13   Commissioner’s final decision.

14                                             DISCUSSION

15            The Court will reverse the ALJ’s decision only if it was not supported by substantial

16   evidence in the record as a whole or if the ALJ applied the wrong legal standard. Molina v.

17   Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). The ALJ’s decision may not be reversed on account

18   of an error that is harmless. Id. at 1111. Where the evidence is susceptible to more than one

19   rational interpretation, the Court must uphold the Commissioner’s interpretation. Thomas v.

20   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). Although she advances a plausible interpretation of

21   the medical evidence and testimony, plaintiff has not demonstrated that the ALJ’s decision was

22

23   1
         20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P. Appendix 1.

     ORDER AFFIRMING THE COMMISSIONER’S DECISION AND
     DISMISSING WITH PREJUDICE - 2
 1   unsupported by substantial evidence, was the result of harmful legal error, or was based on an

 2   unreasonable interpretation of the medical evidence.

 3          1. Evaluation of the Medical Evidence

 4          Plaintiff contends that the ALJ should have given more weight to the medical opinions of

 5   examining psychologists Kenneth Hapke, Ph.D., David Widlan, Ph.D., and James Czysz, Ph.D.,

 6   and of non-examining psychologist Holly Petaja, Ph.D. The Court finds that the ALJ cited

 7   specific and legitimate reasons for discounting the opinions of Drs. Hapke, Widlan, Czysz, and

 8   Petaja that were supported by the contradictory opinions of non-examining psychologists John F.

 9   Robinson, Ph.D., and Jan Lewis, Ph.D., the medical treatment notes, and the record.

10       Generally, for cases filed before March 27, 2017, more weight should be given to the

11   opinions of treating and examining doctors than to the opinions of doctors who do not treat the

12   claimant. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995); see 20 C.F.R. § 404.1527(c)(2);

13   SSR 96-2p. Here the ALJ favored the opinions of non-examining psychologists Drs. Robinson

14   and Lewis over those by examining psychologists Drs. Hapke, Widlan, and Czysz and by non-

15   examining psychologist Dr. Petaja. The Court therefore examines whether the examining

16   opinions of Drs. Hapke, Widlan, and Czysz were rejected for specific and legitimate reasons that

17   are supported by substantial evidence, Lester, 81 F.3d at 830; and whether the non-examining

18   opinion of Dr. Petaja was discounted with reference to specific evidence in the medical record,

19   Sousa v. Callahan, 143 F.3d 1240, 1244 (9th Cir. 1998). “The opinion of a nonexamining

20   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

21   of . . . an examining physician . . . .” Lester, 81 F.3d at 830 (emphasis added).

22

23



     ORDER AFFIRMING THE COMMISSIONER’S DECISION AND
     DISMISSING WITH PREJUDICE - 3
 1                  (a) Examining Psychologist Dr. Hapke

 2          The ALJ gave little weight to the July 2015 opinion of examining psychologist Dr. Hapke

 3   because (1) while Dr. Hapke opined that plaintiff’s impairments would interfere with her ability

 4   to perform basic work activities and that it is doubtful she could maintain appropriate behavior in

 5   a work setting, his opinion was based in-part on plaintiff’s complaints of physical problems and

 6   situational stressors such as homelessness; and (2) while plaintiff performed poorly on the

 7   psychological examination administered by Dr. Hapke, she was not engaged in mental health

 8   counseling at the time and subsequent records show improvement in her condition with regular

 9   treatment. Tr. 25. The Court finds that these were specific and legitimate reasons supported by

10   substantial evidence.

11          First, plaintiff argues that it was inaccurate for the ALJ to characterize Dr. Hapke’s

12   assessment as based in-part on plaintiff’s complaints of physical problems and situational

13   stressors such as homelessness. Plaintiff notes that Dr. Hapke logically referred to physical

14   diagnoses after reviewing treatment notes and nonetheless stated: “no physical impediment to the

15   claimant’s ability to perform ADLs was observed; consideration of the effect of the claimant’s

16   physical illness is deferred to medical professional opinion.” Dkt. 10, at 4; Tr. 475. Likewise,

17   plaintiff notes that although Dr. Hapke referred to the existence of situational stressors such as

18   homelessness, such statements of context cannot be reasonably used to discount Dr. Hapke’s

19   professional opinion regarding plaintiff’s mental limitations. Although plaintiff’s interpretation

20   of Dr. Hapke’s opinion is plausible, advancing an alternative account does not itself undermine

21   the reasonableness of the ALJ’s interpretation of the medical evidence. As “DIAGNOSTIC

22   IMPRESSION,” Dr. Hapke referred to the physical illnesses of GERD and irritable bowel,

23   endometriosis, fibromyalgia, asthma, and scoliosis; and to the psychosocial considerations of



     ORDER AFFIRMING THE COMMISSIONER’S DECISION AND
     DISMISSING WITH PREJUDICE - 4
 1   recent homelessness, unemployment, poverty, extremely limited social support, and inadequate

 2   physical and mental health support. Tr. 477–78. In his concluding, “MEDICAL SOURCE

 3   STATEMENT,” Dr. Hapke stated that the prognosis for plaintiff was guarded due to symptoms

 4   of anxiety, but also noted that her health is compromised by chronic fatigue, pain and discomfort

 5   secondary to fibromyalgia and GERD, and that her inability to function normally should be

 6   viewed in the context of recent homelessness, poverty, and social isolation (secondary to a

 7   history of unstable or abusive relationships). Tr. 478. It was reasonable for the ALJ to infer that

 8   Dr. Hapke’s opinion was based, at least in part, on plaintiff’s complaints of physical problems

 9   and situational stressors, and to discount Dr. Hapke’s assessment of functional capacity to the

10   extent it appeared to embrace physical impairments explicitly found to be not severe and

11   situational stressors deemed to be transient.

12          Second, plaintiff argues that it was inaccurate for the ALJ to suggest that plaintiff was not

13   engaged in mental-health counseling at the time of Dr. Hapke’s report when her primary care

14   physician had been addressing her mental-health needs prior to specialized counseling, and for

15   the ALJ to characterize her mental health as improving when her symptoms continued to wax

16   and wane with regular treatment. Dkt. 10, at 5. While again plaintiff’s interpretation of Dr.

17   Hapke’s report is plausible, this alternative explanation does not undermine the ALJ’s reasonable

18   interpretation of the medical evidence. The ALJ examined plaintiff’s treatment records,

19   particularly with respect to mental health, in great detail. Tr. 22–24. The ALJ noted that while in

20   March 2015 plaintiff was resistant to specialized counseling, by September 2015 she began

21   engaging in specialized mental-health counseling and through the rest of the year reported

22   improvement in her mood while receiving counseling with medication management at

23   Harborview Medical Center, thought homelessness continued to be a stressor that worsened her



     ORDER AFFIRMING THE COMMISSIONER’S DECISION AND
     DISMISSING WITH PREJUDICE - 5
 1   anxiety. Tr. 23; Tr. 512, 544, 713. The ALJ noted that by March 2016 plaintiff was involved in a

 2   vocational rehabilitation program and records from May 2016 showed that she continued to

 3   report that she was doing better. Tr. 24, 642, 653. This is bolstered by an October 2016 mental-

 4   health treatment note that the “goal” with respect to employment and activity was “To assist

 5   client in re-enter[ing] the work world she came from, support her return to work, refer to

 6   employment team to help her get back on track.” Tr. 610. The ALJ characterized the 2016

 7   treatment records as showing some waxing and waning of symptoms that appeared related

 8   primarily to situational stressors such as her living situation and problems with her ex-boyfriend,

 9   but also as indicating improvement, stability, and unremarkable mental status evaluations. Tr. 24,

10   615, 578–615, 637. The ALJ noted that in January 2017, even with plaintiff’s limited

11   compliance with treatment (e.g., she stopped taking one of her medications on her own), her

12   mental status findings remained normal and showed her to be neatly dressed, alert, attentive,

13   cooperative, and oriented with a euthymic mood, linear thoughts, fair to good insight and

14   judgment, and no memory deficits. Tr. 24, 573. The ALJ further noted that by April 2017—the

15   final date of available mental-health treatment notes— plaintiff reported not being as depressed

16   and stated that she was unable to work due to being stressed out by others rather than due to an

17   inability to carry out work tasks. Tr. 24, 557–58. The ALJ’s characterization of the treatment

18   record was neither inaccurate nor unreasonable and was supported by the non-examining

19   opinions of Drs. Robinson and Lewis, who concluded that the treatment records demonstrated

20   that plaintiff’s diminished stress tolerance, manifesting as borderline traits and somatoform

21   symptoms, overlapped her actual work and educational history and did not preclude work so

22   long as her social limitations were considered. See Tr. 75, 90,105.

23



     ORDER AFFIRMING THE COMMISSIONER’S DECISION AND
     DISMISSING WITH PREJUDICE - 6
 1          Moreover, plaintiff’s arguments can be construed as cutting against a claim of disability.

 2   Although plaintiff asserts it was inappropriate for the ALJ to gloss over the mental-health

 3   treatment she had been receiving from her primary care provider, it was reasonable for the ALJ

 4   to infer that plaintiff’s improvement could be attributable to seeking mental-health treatment

 5   from a specialist rather than a general practitioner. Similarly, although it would be inappropriate

 6   for the ALJ to cherry-pick the mental-health record for the highest functioning amidst the waxing

 7   and waning of symptoms, see, e.g., Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014), here

 8   the ALJ both noted and explained the waxing and waning of plaintiff’s longstanding mental-

 9   health diagnoses, which predate by many years the alleged date of disability. See, e.g., Tr. 22, 24.

10          The ALJ supported her decision to discount the opinion of examining psychologist Dr.

11   Hapke with substantial evidence and did not harmfully err in applying the law.

12                  (b) Examining Psychologist Dr. Widlan

13          The ALJ gave little weight to the January 2015 opinion of examining psychologist Dr.

14   Widlan because he did not review any records prior to rendering an opinion that was internally

15   inconsistent given his evaluation showed plaintiff’s thought processes, thought content,

16   orientation, perception, memory, fund of knowledge, concentration, abstract thought, and insight

17   and judgment were all within normal limits. Tr. 25, 319. The Court finds that this was a specific

18   and legitimate reason supported by substantial evidence.

19          Dr. Widlan’s examining opinion can be fairly characterized as a snapshot: he reviewed no

20   treatment records and his evaluation took place eight months before plaintiff began specialized,

21   mental-health treatment at Harborview. As such, it was reasonable for the ALJ to infer an

22   inconsistency between his checkbox conclusions regarding plaintiff’s severe inability to

23   communicate and perform effectively in a work setting and to complete a normal work day and



     ORDER AFFIRMING THE COMMISSIONER’S DECISION AND
     DISMISSING WITH PREJUDICE - 7
 1   work week without interruption from psychologically based symptoms, Tr. 317, and his personal

 2   observations that plaintiff was within normal limits with respect to thought process and content,

 3   orientation, perception, memory, fund of knowledge, concentration, abstract thought, and insight

 4   and judgment, Tr. 319. Dr. Widlan had no longitudinal basis by which to compare plaintiff’s

 5   reported history against longstanding mental-health limitations that predated the alleged onset

 6   date and were addressed by specialized, mental-health counseling months after his evaluation.

 7   Thus, Dr. Widlan’s examining opinion was inconsistent not only with his evaluation results, but

 8   also with a reasonable interpretation of the medical treatment records by the ALJ and non-

 9   examining psychologists Drs. Robinson and Lewis.

10          The ALJ supported her decision to discount the opinion of examining psychologist Dr.

11   Widlan with substantial evidence and did not harmfully err in applying the law.

12                  (c) Non-Examining Psychologist Dr. Petaja

13          The ALJ gave little weight to the January 2015 DSHS opinion of Dr. Petaja concurring

14   (five days later) with Dr. Widlan’s opinion because Dr. Petaja did not review any records other

15   than Dr. Widlan’s evaluation, which was not based on a review of prior records and was

16   unsupported by his own evaluation of the claimant. Tr. 25, 312. For the reasons stated with

17   respect to Dr. Widlan’s opinion, the Court finds that the ALJ referenced specific evidence in the

18   medical record to discount the non-examining opinion of Dr. Petaja. The ALJ supported her

19   decision to discount the opinion of non-examining psychologist Dr. Petaja with substantial

20   evidence and did not harmfully err in applying the law.

21                  (d) Examining Psychologist Dr. Czysz

22          The ALJ gave little weight to the December 2016 opinion of examining psychologist Dr.

23   Czysz because (1) the only records Dr. Czysz reviewed consisted of Dr. Widlan’s evaluation;



     ORDER AFFIRMING THE COMMISSIONER’S DECISION AND
     DISMISSING WITH PREJUDICE - 8
 1   (2) while plaintiff has a somewhat impaired fund of knowledge, the findings of the evaluation

 2   conducted by Dr. Czysz (that plaintiff performed generally well and was well groomed,

 3   cooperative, and fully oriented with intact memory and concentration) did not support the drastic

 4   impairment he opined; and (3) the treatment records suggested that plaintiff’s complaints were

 5   largely situational and exacerbated by periods of homelessness. Tr. 25–26, Tr. 551–56. The

 6   Court finds that these were specific and legitimate reasons supported by substantial evidence.

 7          First, the ALJ could reasonably discount Dr. Czysz’s opinion given that the only medical

 8   evidence he reviewed was Dr. Widlan’s opinion. That is, not only is the reason for discounting

 9   Dr. Widlan’s opinion valid here, but also Dr. Czysz’s opinion could be reasonably construed as

10   conflicting with the mental-health treatment records and the reasonable interpretation of those

11   records made by the ALJ and non-examining psychologists Drs. Robinson and Lewis. Second,

12   and similarly, the ALJ could reasonably determine, in light of mental-health treatment records

13   and the non-examining opinions of Drs. Robinson and Lewis, that Dr. Czysz’s evaluation

14   findings were not consistent with a marked impairment in the ability to maintain a regular

15   schedule, adapt to changes in a routine work setting, communicate effectively, and complete a

16   normal work week. Third, as discussed earlier with respect to Dr. Hapke’s opinion, there were

17   situational stressors that, when mitigated, appeared to allow plaintiff to improve her limitations

18   from psychological symptoms to more manageable levels. See, e.g., Tr. 549 (Oct. 2016

19   psychiatry outpatient note: “Her history of impulsivity with related SA, current depression and

20   anxiety, unemployment, does increase her long term risk from low to moderate. She is currently

21   housed, engaged in regular MH care, has social support, all of which mitigate this risk.”).

22            The ALJ supported her decision to discount the opinion of examining psychologist Dr.

23   Czysz with substantial evidence and did not harmfully err in applying the law.



     ORDER AFFIRMING THE COMMISSIONER’S DECISION AND
     DISMISSING WITH PREJUDICE - 9
 1           2. Evaluation of Plaintiff’s Testimony

 2           Plaintiff contends that the ALJ failed to give specific, clear and convincing reasons for

 3   discounting plaintiff’s testimony about the severity of her symptoms. Hunter v. Colvin, 798 F.3d

 4   749, 755 (9th Cir. 2015). The Court disagrees.

 5           The ALJ found that plaintiff’s statements concerning the intensity, persistence, and

 6   limiting effects of her mental symptoms were not entirely consistent with the medical and other

 7   evidence because, among other reasons, (1) her longstanding history of mental health

 8   impairments, including a personality disorder, mood disorder, and anxiety, show that she was

 9   able to work despite them in the past and are consistent with the ability to do at least some kinds

10   of work in the present; and (2) despite situational stressors, plaintiff’s symptoms appeared to

11   improve with medication and counseling. Tr. 22, 24. Those reasons are specific, clear and

12   convincing.

13           First, the ALJ referred to treatment notes and the opinions of non-examining

14   psychologists Drs. Robinson and Lewis that show plaintiff has a longstanding history of mental

15   health issues but was able to work prior to the alleged onset date and has engaged in vocational

16   rehabilitation, alongside other daily activities, after the alleged onset date. Tr. 24; see, e.g.,

17   Tr. 74–78, 85–90, 101–05, 338–414, 610, 653. Second, the ALJ examined years of mental-health

18   treatment records and concluded, consistent with the opinions of non-examining psychologists

19   Drs. Robinson and Lewis, that while plaintiff had some social restrictions, she was not precluded

20   from all work activity and showed stability and improvement with consistent counseling and

21   medication. Tr. 22–25, 74–78, 85–90, 101–05; see, e.g., Tr. 573, 610, 614–16. Plaintiff argues

22   that a better interpretation of the treatment records is that they support plaintiff’s account of

23   debilitating mental limitations. The Court finds, however, that the treatment records also



     ORDER AFFIRMING THE COMMISSIONER’S DECISION AND
     DISMISSING WITH PREJUDICE - 10
 1   plausibly support the ALJ’s decision to discount plaintiff’s testimony about the severity of her

 2   mental limitations. The Court is mindful that “it is error to reject a claimant's testimony merely

 3   because symptoms wax and wane in the course of treatment.” Garrison, 759 F.3d at 1017. Here,

 4   however, the ALJ acknowledged and examined the waxing and waning of plaintiff’s mental

 5   limitations over the course of longstanding treatment that both predated and postdated the

 6   alleged onset date. The relevant question was not whether plaintiff’s mental-health symptoms

 7   were waxing and waning—they clearly waxed and waned before and after the alleged onset

 8   date—but whether the treatment records could reasonably support less severe symptoms than the

 9   ones to which plaintiff testified. The ALJ reasonably found that the treatment records did not

10   support the severity of mental limitations to which plaintiff attested.

11          Because two of the ALJ’s stated reasons for discounting plaintiff’s testimony about the

12   severity of her mental limitations were specific, clear and convincing, the Court need not address

13   the ALJ’s other reasons for discounting plaintiff’s mental-symptom testimony. See Carmickle v.

14   Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008) (including an erroneous reason

15   among other reasons to discount a claimant’s credibility does not negate the validity of the

16   overall credibility determination and is at most harmless error where an ALJ provides other

17   reasons that are supported by substantial evidence).

18          The ALJ supported her decision to discount plaintiff’s testimony about the severity of her

19   mental limitations with substantial evidence and did not harmfully err in applying the law.

20                                             CONCLUSION

21          For the foregoing reasons, the Commissioner’s decision is AFFIRMED and this case is

22   DISMISSED with prejudice.

23   ///



     ORDER AFFIRMING THE COMMISSIONER’S DECISION AND
     DISMISSING WITH PREJUDICE - 11
 1        DATED this 26th day of June, 2019.

 2

 3                                             A
                                               BRIAN A. TSUCHIDA
 4                                             Chief United States Magistrate Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER AFFIRMING THE COMMISSIONER’S DECISION AND
     DISMISSING WITH PREJUDICE - 12
